FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ARTURO ORTEGA-CERVANTES,            
                      Petitioner,          No. 05-70605
              v.
                                           Agency No.
                                           A79-783-189
ALBERTO R. GONZALES, Attorney
General,                                     OPINION
                     Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                  Argued and Submitted
        April 19, 2007—San Francisco, California

                 Filed September 4, 2007

     Before: Mary M. Schroeder, Chief Circuit Judge,
 Stephen S. Trott and William A. Fletcher, Circuit Judges.

          Opinion by Judge William A. Fletcher




                          11377
                ORTEGA-CERVANTES v. GONZALES            11379


                         COUNSEL

Gloria Martinez-Senftner, Roseville, California, for the peti-
tioner.
11380           ORTEGA-CERVANTES v. GONZALES
Arthur L. Rabin, Stephen J. Flynn, U.S. Department of Jus-
tice, Office of Immigration Litigation, Washington, D.C., for
the respondent.


                           OPINION

W. FLETCHER, Circuit Judge:

   This case requires us to determine whether aliens who are
“conditional[ly] parole[d]” pursuant to 8 U.S.C. § 1226(a) are
necessarily “paroled into the United States” and thus eligible
for adjustment of status pursuant to 8 U.S.C. § 1255(a). We
hold that they are not.

                      I.   Background

   Arturo Ortega-Cervantes, a citizen of Mexico, was appre-
hended on June 8, 2002, together with fourteen other aliens
who had been smuggled into the United States. In a Notice to
Appear issued and served the following day, the Immigration
and Naturalization Service (“INS”) charged Ortega-Cervantes
with being removable from the United States as an unlawful
entrant. See 8 U.S.C. § 1182(a)(6)(A)(i). However, in order to
secure his testimony in the criminal prosecution of his smug-
gler, the INS conditionally released Ortega-Cervantes from
INS detention on June 20, 2002.

   The terms of Ortega-Cervantes’s June 20 release were set
out in INS Form I-220A, “Order of Release on Recogni-
zance.” The form stated that Ortega-Cervantes had been “ar-
rested and placed in removal proceedings” but was being
released “[i]n accordance with section 236 of the Immigration
and Nationality Act [8 U.S.C. § 1226] and applicable provi-
sions of Title 8 of the Code of Federal Regulations.” Among
the conditions imposed on Ortega-Cervantes was a require-
ment that he report to the INS “[a]t the conclusion of the
                ORTEGA-CERVANTES v. GONZALES               11381
criminal proceedings in which [he was to be] a witness . . .
for further review of [his] case.” The INS did not issue
Ortega-Cervantes an I-94 card, which is the document typi-
cally provided to aliens “parole[d] into the United States” pur-
suant to 8 U.S.C. § 1182(d)(5)(A).

  A few days after his June 20 release, Ortega-Cervantes
married a U.S. citizen. He then applied for a visa based on his
marriage and sought to adjust his status to that of a lawful per-
manent resident pursuant to 8 U.S.C. § 1255(a), which applies
only to aliens who have been “inspected and admitted or
paroled into the United States.”

   As it turned out, Ortega-Cervantes was never called upon
to testify against his smuggler. On August 28, 2002, he
reported as required to the INS. He was briefly taken into cus-
tody and then released on $5,000 bond “pending a final deci-
sion in [his] exclusion/deportation hearing.”

   On December 20, 2002, Ortega-Cervantes appeared before
an immigration judge (“IJ”) and conceded removability. He
claimed, however, that he was eligible for adjustment of sta-
tus because, despite not having been “admitted or paroled
after inspection on June 8, 2002,” “he was subsequently
admitted on June 20, 2002 as a federal witness on behalf of
the Department of Justice.”

   In a written decision issued on May 22, 2003, and in an oral
decision delivered on June 24, 2003, the IJ concluded that
Ortega-Cervantes was not eligible for adjustment of status
because he had not been “paroled into the United States” at
any point. According to the IJ, “a person given ‘conditional
parole’ under [8 U.S.C. § 1226(a)] is not a person who has
been ‘paroled into the United States’ under [8 U.S.C.
§ 1255].”

  Ortega-Cervantes appealed to the BIA. He relied in part on
a 1999 INS policy memorandum indicating that aliens
11382            ORTEGA-CERVANTES v. GONZALES
released pursuant to § 1226(a) may apply for adjustment of
status. On January 6, 2005, the BIA issued a single-member
decision affirming the IJ. The BIA explained that the policy
memorandum did “not have the force and effect of law” and,
in any event, that the memorandum did not indicate “that an
alien granted conditional parole should be considered
‘paroled’ for the purpose of adjustment of status.” Ortega-
Cervantes filed a timely petition for review.

          II.   Jurisdiction and Standard of Review

   Although we lack jurisdiction to review a discretionary
denial of adjustment of status, see 8 U.S.C.
§ 1252(a)(2)(B)(i); Hosseini v. Gonzales, 471 F.3d 953, 956-
57 (9th Cir. 2006) (as amended), we retain jurisdiction to
decide, as a matter of law, whether an alien is statutorily eligi-
ble for adjustment of status. See 8 U.S.C. § 1252(a)(2)(D);
Freeman v. Gonzales, 444 F.3d 1031, 1037 (9th Cir. 2006).
It is the legal question of eligibility that is at issue here.

   We review the BIA’s legal conclusions de novo, “except to
the extent that deference is owed to its interpretation of the
governing statutes and regulations.” Garcia-Quintero v. Gon-
zales, 455 F.3d 1006, 1011 (9th Cir. 2006). The government
contends that the BIA’s interpretation of the parole provisions
at issue in this case is entitled to Chevron deference. See
Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837, 842-44 (1984). We disagree. “[B]ecause the BIA’s
decision was an unpublished disposition, issued by a single
member of the BIA, which does not bind third parties,” we
employ the less deferential Skidmore standard. Garcia-
Quintero, 455 F.3d at 1012, 1014 (citing Skidmore v. Swift &
Co., 323 U.S. 134, 140 (1944)); see also Kharana v. Gon-
zales, 487 F.3d 1280, 1283 n.4 (9th Cir. 2007); Miranda Alva-
rado v. Gonzales, 449 F.3d 915, 920-24 (9th Cir. 2006) (as
amended). Under Skidmore, the deference we afford to an
agency’s judgment “will depend upon the thoroughness evi-
dent in its consideration, the validity of its reasoning, its con-
                 ORTEGA-CERVANTES v. GONZALES               11383
sistency with earlier and later pronouncements, and all those
factors which give it power to persuade, if lacking power to
control.” Skidmore, 323 U.S. at 140.

                        III.   Discussion

  Adjustment of status provides a means for certain aliens
present in the United States to become lawful permanent resi-
dents. Under 8 U.S.C. § 1255(a), adjustment of status is avail-
able only to aliens who were “inspected and admitted or
paroled into the United States.” That statute provides:

       The status of an alien who was inspected and
    admitted or paroled into the United States . . . may
    be adjusted by the Attorney General, in his discre-
    tion and under such regulations as he may prescribe,
    to that of an alien lawfully admitted for permanent
    residence if (1) the alien makes an application for
    such adjustment, (2) the alien is eligible to receive an
    immigrant visa and is admissible to the United States
    for permanent residence, and (3) an immigrant visa
    is immediately available to him at the time his appli-
    cation is filed.

8 U.S.C. § 1255(a). Aliens who “entered the United States
without inspection” are not entitled to adjust their status
unless they filed either a petition for classification or an appli-
cation for a labor certification before April 30, 2001, and, if
the petition or application was filed after January 14, 1998,
they also were “physically present in the United States on
December 21, 2000.” Id. § 1255(i)(1). Ortega-Cervantes con-
cedes that he was not “admitted” within the meaning of
§ 1255(a) and does not satisfy the date prerequisites of
§ 1255(i). He now insists, however, that he is eligible to
adjust his status because he was “paroled into the United
States” within the meaning of § 1255(a) on June 20, 2002.

  Two provisions of the immigration laws authorize the
parole of aliens. Only one of those provisions, 8 U.S.C.
11384           ORTEGA-CERVANTES v. GONZALES
§ 1182(d)(5)(A), specifically refers to “parole into the United
States”:

       The Attorney General may . . . in his discretion
    parole into the United States temporarily under such
    conditions as he may prescribe only on a case-by-
    case basis for urgent humanitarian reasons or signifi-
    cant public benefit any alien applying for admission
    to the United States, but such parole of such alien
    shall not be regarded as an admission of the alien
    and when the purposes of such parole shall, in the
    opinion of the Attorney General, have been served
    the alien shall forthwith return or be returned to the
    custody from which he was paroled and thereafter
    his case shall continue to be dealt with in the same
    manner as that of any other applicant for admission
    to the United States.

8 U.S.C. § 1182(d)(5)(A) (emphasis added); see also 8 C.F.R.
§ 212.5. It is undisputed that aliens “paroled into the United
States” pursuant to § 1182(d)(5)(A) are aliens “paroled into
the United States” for purposes of adjustment of status under
§ 1255(a).

   The second parole provision, 8 U.S.C. § 1226(a), provides
for the “conditional parole” of aliens who are detained pend-
ing a final removal decision:

       On a warrant issued by the Attorney General, an
    alien may be arrested and detained pending a deci-
    sion on whether the alien is to be removed from the
    United States. Except as provided in subsection (c)
    of this section and pending such decision, the Attor-
    ney General—

         (1) may continue to detain the arrested
         alien; and
                ORTEGA-CERVANTES v. GONZALES            11385
         (2) may release the alien on—

           (A) bond of at least $1,500 with security
           approved by, and containing conditions
           prescribed by, the Attorney General; or

           (B) conditional parole; but

         (3) may not provide the alien with work
         authorization (including an “employment
         authorized” endorsement or other appropri-
         ate work permit), unless the alien is law-
         fully admitted for permanent residence or
         otherwise would (without regard to removal
         proceedings) be provided such authoriza-
         tion.

8 U.S.C. § 1226(a) (emphasis added).

   Ortega-Cervantes advances two arguments. First, he con-
tends that he was paroled into the United States under the
authority of § 1182(d)(5)(A) rather than conditionally paroled
under the authority of § 1226(a). If Ortega-Cervantes was
paroled into the United States pursuant to § 1182(d)(5)(A), he
is eligible for adjustment of status under § 1255(a), and our
inquiry is at an end. Second, Ortega-Cervantes contends that
if he was conditionally paroled under the authority of
§ 1226(a), that parole constitutes a parole into the United
States for purposes of adjustment of status under § 1255(a).
Whether conditional parolees under § 1226(a) are “paroled
into the United States” for purposes of adjustment of status
under § 1255(a) is a question of first impression.

              A.   Source of Parole Authority

   Ortega-Cervantes contends that he was paroled into the
United States pursuant to § 1182(d)(5)(A) rather than condi-
tionally paroled pursuant to § 1226(a). We disagree. After
11386           ORTEGA-CERVANTES v. GONZALES
border patrol agents apprehended Ortega-Cervantes on June 8,
2002, the INS issued a warrant for his arrest. The warrant
stated that Ortega-Cervantes “is within the country in viola-
tion of the immigration laws and is therefore liable to be taken
into custody as authorized by section 236 of the Immigration
and Nationality Act [8 U.S.C. § 1226].” Along with the war-
rant, the INS also issued a Notice of Custody Determination.
It stated that, “[p]ursuant to the authority contained in section
236 of the Immigration and Nationality Act [8 U.S.C.
§ 1226],” Ortega-Cervantes would be “detained in the custody
of this Service” pending the final resolution of his case, see
8 U.S.C. § 1226(a)(1), rather than “released under bond,” see
id. § 1226(a)(2)(A), or “released on [his] own recognizance,”
see id. § 1226(a)(2)(B).

   [1] When the INS redetermined Ortega-Cervantes’s cus-
tody status on June 20, 2002, it issued a form entitled “Order
of Release on Recognizance.” The form declared that, “[i]n
accordance with section 236 of the Immigration and National-
ity Act [8 U.S.C. § 1226] . . . , you are being released on your
own recognizance provided you comply with the following
conditions.” Those conditions included reporting back to the
INS “[a]t the conclusion of the criminal proceedings in which
you are a witness.” It is apparent that the INS used the phrase
“release on recognizance” as another name for “conditional
parole” under § 1226(a). None of the forms issued to Ortega-
Cervantes makes any reference whatsoever to “parole into the
United States” under § 1182(d)(5)(A), and immigration offi-
cials did not issue Ortega Cervantes an I-94 card, which is
typically given to § 1182(d)(5)(A) parolees.

   [2] Ortega-Cervantes claims that his conditional parole
should nevertheless be considered a “parole into the United
States” within the meaning of § 1182(d)(5)(A) because the
reason for his parole was to permit him to serve as a witness
in the criminal prosecution of his smuggler. Ortega-Cervantes
points out that one of the regulations issued under
§ 1182(d)(5)(A) states that parole into the United States may
                ORTEGA-CERVANTES v. GONZALES               11387
be granted to “[a]liens who will be witnesses in proceedings
being, or to be, conducted by judicial, administrative, or legis-
lative bodies in the United States.” 8 C.F.R. § 212.5(b)(4).
The problem for Ortega-Cervantes is that this regulation
applies only to aliens “who have been or are detained in
accordance with § 235.3(b) or (c) of this chapter.” Id.
§ 212.5(b). Subsections 235.3(b) and (c) refer to certain “ar-
riving aliens” and certain other aliens “determined to be inad-
missible under [8 U.S.C. § 1182(a)(6)(C) or (7)].” 8 C.F.R.
§ 235.3(b)(1), (c). Ortega-Cervantes is not one of these aliens.
He is not an “arriving alien” within the meaning of the regula-
tions because he was apprehended inside the United States
after crossing the border illegally. See 8 C.F.R. § 1001.1(q)
(defining “arriving alien” as “an applicant for admission com-
ing or attempting to come into the United States at a port-of-
entry, or an alien seeking transit through the United States at
a port-of-entry, or an alien interdicted in international or
United States waters and brought into the United States by
any means, whether or not to a designated port-of-entry”).
Nor is he an alien who was classified as inadmissible under
8 U.S.C. § 1182(a)(6)(C) or (7); instead, he was charged with
being removable under 8 U.S.C. § 1182(a)(6)(A)(i), which
applies to aliens who are “present in the United States without
being admitted or paroled, or who arrive[ ] in the United
States at any time or place other than as designated by the
Attorney General.”

   [3] We therefore hold that Ortega-Cervantes was condition-
ally paroled under the authority of § 1226(a) rather than
paroled into the United States under the authority of
§ 1182(d)(5)(A). We do not hold that the government may
never grant “parole into the United States” under
§ 1182(d)(5)(A) to aliens who are currently present in the
United States but who were not inspected upon arrival at a
port of entry. Although the regulations issued pursuant to
§ 1182(d)(5)(A) principally authorize parole into the United
States for certain arriving aliens, they do not expressly pro-
hibit the government from paroling other aliens “into the
11388             ORTEGA-CERVANTES v. GONZALES
United States . . . for urgent humanitarian reasons or signifi-
cant public benefit.” 8 U.S.C. § 1182(d)(5)(A); see 8 C.F.R.
§ 212.5. We see nothing that would preclude the government
from paroling such an alien into the United States under
§ 1182(d)(5)(A), rather than conditionally paroling the alien
under § 1226(a), so long as the government makes its inten-
tion clear, for example, by expressly referencing
§ 1182(d)(5)(A) and by issuing an I-94 card. See INS, General
Counsel’s Office, Legal Op. No. 98-10, 1998 WL 1806685
(Aug. 21, 1998) (concluding that “the Service may, in the
exercise of discretion,” parole unlawful entrants pursuant to
§ 1182(d)(5)(A) “if . . . that parole would serve urgent human-
itarian reasons or yield a significant public benefit”). But in
this case we see no indication that the government intended
to parole Ortega-Cervantes into the United States pursuant to
§ 1182(d)(5)(A).

        B.   Conditional Parole and Adjustment of Status

   Having determined that Ortega-Cervantes was condition-
ally paroled under § 1226(a) rather than paroled into the
United States under § 1182(d)(5)(A), we must next decide
whether conditional parolees under § 1226(a) are “paroled
into the United States” within the meaning of § 1255(a) and
thus eligible for adjustment of status under that section. We
conclude that they are not.

   [4] We agree with the IJ and BIA that the language of
§ 1255(a) suggests that adjustment of status is available only
to aliens who are “paroled into the United States” pursuant to
§ 1182(d)(5)(A) and not to aliens who are “conditional[ly]
parole[d]” pursuant to § 1226(a). However, the statute and its
accompanying regulations do not expressly exclude § 1226(a)
conditional parolees from eligibility for adjustment of status.
We therefore consider whether the legislative history and pur-
pose of these provisions support the agency’s interpretation.

  As originally enacted in 1952, § 1255(a) did not authorize
adjustment of status for any parolees. Instead, it provided that
                ORTEGA-CERVANTES v. GONZALES               11389
the Attorney General could adjust “[t]he status of an alien
who was lawfully admitted to the United States as a bona fide
nonimmigrant and who is continuing to maintain that status.”
Immigration and Nationality Act, Pub. L. No. 414, § 245(a),
66 Stat. 163, 217 (1952). Congress added the “parole” lan-
guage to § 1255(a) in 1960 as part of a joint resolution autho-
rizing the parole of certain refugees into the United States. As
revised, § 1255(a) provided that “[t]he status of an alien, other
than an alien crewman, who was inspected and admitted or
paroled into the United States may be adjusted by the Attor-
ney General.” H.R.J. Res. 397, 86th Cong., Pub. L. No. 86-
648, § 10, 74 Stat. 504, 505 (1960). According to the accom-
panying Senate Report,

        The principal purpose of the Joint Resolution . . .
    is to enable the United States to participate in the
    resettlement of certain refugee-escapees by granting
    the Attorney General special authority under the pro-
    visions of [§ 1182(d)(5)] to parole into the United
    States . . . refugees who are under the mandate of the
    United Nations High Commissioner for Refugees
    . . . . The resolution also would establish a procedure
    which is designed to enable any such refugee-
    escapee admitted in a parole status to obtain an
    adjustment of his immigration status to that of alien
    lawfully admitted for permanent residence . . . .

       ....

       In addition, a purpose of the joint resolution is to
    broaden the existing procedure for the adjustment of
    the status of a nonimmigrant to that of the status of
    an alien lawfully admitted for permanent residence
    to include all aliens (other than crewman) who have
    been inspected at the time of their entry into the
    United States or who have been paroled into the
    United States.
11390            ORTEGA-CERVANTES v. GONZALES
S. Rep. No. 86-1651 (1960), as reprinted in 1960
U.S.C.C.A.N. 3124, 3124-25. Thus, by amending § 1255(a),
Congress sought to ensure that a class of otherwise excludable
aliens who were being brought to the United States for
humanitarian reasons would have an opportunity to become
lawful permanent residents. See 106 Cong. Rec. 15389 (1960)
(statement of Sen. Keating) (explaining that the legislation
“would establish a procedure for allowing refugee-escapees
admitted on a parole basis to adjust their immigration status
to that of aliens lawfully admitted for permanent residence”).

   Congress did not intend for the 1960 amendment to benefit
aliens already within the United States who had been taken
into custody because they were believed to be deportable but
who were then released on parole under the precursor to
§ 1226(a) pending a final decision on their deportation. Parole
into the United States meant just that. The Senate Report was
explicit on this point: “The wording of the amendment is such
as not to grant eligibility for adjustment of status . . . to aliens
who entered the United States surreptitiously.” S. Rep. No.
86-1651 (1960), supra, 1960 U.S.C.C.A.N. at 3137.

   The Illegal Immigration Reform and Immigrant Responsi-
bility Act of 1996 (“IIRIRA”) raised new questions about
who is eligible to adjust status under § 1255(a) as a parolee
“into the United States.” By shifting the focus of immigration
law from “entry” to “admission,” and by merging exclusion
and deportation proceedings into “removal” proceedings,
IIRIRA arguably altered the relationship between conditional
parole and adjustment of status. Prior to IIRIRA, aliens “who
entered the United States without inspection or at any time or
place other than as designated by the Attorney General”
would have been subject to deportation. See 8 U.S.C.
§ 1251(a)(1)(B) (1994). Now, under IIRIRA, aliens “present
in the United States who ha[ve] not been admitted” and aliens
“who arrive[ ] in the United States (whether or not at a desig-
nated port of arrival . . .)” are both considered “applicant[s]
for admission.” 8 U.S.C. § 1225(a)(1); see also Succar v. Ash-
                ORTEGA-CERVANTES v. GONZALES              11391
croft, 394 F.3d 8, 26-27 (1st Cir. 2005). All applicants for
admission, whether they are at the border or already physi-
cally present inside the country, must “be inspected by immi-
gration officers” who will determine their admissibility. 8
U.S.C. § 1225(a)(3). Aliens who have entered the country
without inspection are classified as “inadmissible” under
§ 1182. See id. § 1182(a)(6)(A)(i). Section 1182, of course, is
the same provision that allows aliens who might otherwise be
deemed inadmissible to be “parole[d] into the United States
. . . on a case-by-case basis for urgent humanitarian reasons
or significant public benefit.” Id. § 1182(d)(5)(A). Thus, after
IIRIRA, one could reasonably argue that any grant of parole,
whether formally authorized by § 1182(a)(5)(D) or § 1226(a),
necessarily allows an alien “into the United States” while a
final decision on the alien’s admissibility remains pending.

   Indeed, since the passage of IIRIRA, INS memoranda have
twice suggested that unlawful entrants paroled pursuant to
§ 1226(a) might qualify for adjustment of status. First, in a
policy memorandum issued in 1998, the INS General Coun-
sel’s Office explained that aliens who have entered the United
States without inspection are applicants for admission who
may be paroled under the authority of § 1182(d)(5)(A), pre-
sumably making them eligible for adjustment of status under
§ 1255(a). INS, General Counsel’s Office, Legal Op. No. 98-
10, 1998 WL 1806685 (Aug. 21, 1998). The General Coun-
sel’s memorandum is consistent with our conclusion in the
previous section that there is no per se bar on paroling unlaw-
ful entrants into the United States pursuant to
§ 1182(d)(5)(A). However, the memorandum does not further
state that every conditional parole under § 1226(a) necessarily
constitutes a “parole into the United States” within the mean-
ing of § 1255(a).

   Second, in a 1999 memorandum that relied in part on the
General Counsel’s 1998 memorandum, the INS Commis-
sioner concluded that Cuban nationals who arrived “at a place
other than a port of entry” were eligible for adjustment of sta-
11392           ORTEGA-CERVANTES v. GONZALES
tus under the Cuban Adjustment Act, which uses language
similar to § 1255(a). See INS Commissioner Meissner, Cuban
Adjustment Act Memorandum, Apr. 19, 1999, available at
http://www.uscis.gov (click on “Laws and Regulations” tab,
then on “Immigration Handbooks, Manuals, and Policy Guid-
ance,” then on “Adjudicator’s Field Manual,” and then on
Appendix “23-4”). The Commissioner stated that “if the Ser-
vice releases from custody an alien who is an applicant for
admission because the alien is present in the United States
without having been admitted,” the Service should treat the
alien as having been paroled into the United States. Id. The
Commissioner instructed INS officials to issue Cuban nation-
als I-94 cards upon request indicating that they were paroled
under § 1182(d)(5)(A). Id. n.1. Although the Commissioner’s
memorandum goes somewhat further than the General Coun-
sel’s memorandum, it focuses on aliens covered by the Cuban
Adjustment Act and does not expressly state that every alien
who is conditionally paroled under § 1226(a) necessarily
becomes eligible for adjustment of status under § 1255(a).

   These memoranda do not convince us that IIRIRA made
every alien conditionally paroled under § 1226(a) eligible for
adjustment of status. The BIA correctly noted that internal
guidance memoranda are not binding authority and “are enti-
tled to respect . . . only to the extent that [they] have the
power to persuade.” Acosta v. Gonzales, 439 F.3d 550, 554
(9th Cir. 2006) (internal quotation marks omitted). Like the IJ
and BIA, we are unconvinced that IIRIRA made every “con-
ditional parole” under § 1226(a) equivalent to a “parole into
the United States” under § 1182(d)(5)(A), thus enabling con-
ditional parolees to adjust their status under § 1255(a). Even
after IIRIRA, the parole provisions of § 1182(d)(5)(A) and
§ 1226(a) continue to serve distinct purposes.

   Section 1182(d)(5)(A) allows deserving aliens who might
not otherwise be admissible to come “into the United States”
on a temporary basis. The scope of § 1182(d)(5)(A) is care-
fully circumscribed: Aliens may be paroled into the United
                ORTEGA-CERVANTES v. GONZALES            11393
States “only on a case-by-case basis for urgent humanitarian
reasons or significant public benefit.” 8 U.S.C.
§ 1182(d)(5)(A). The provision focuses principally on aliens
who arrive and present themselves to immigration officials at
a designated port of entry. See 8 C.F.R. § 212.5.

   By contrast, § 1226(a) focuses principally on aliens who
are present in the United States but were not lawfully admit-
ted or who were lawfully admitted but have become subject
to removal. Section 1226(a) simply provides that, when an
alien is “arrested and detained,” immigration officials have
the option of releasing the alien from custody on bond or con-
ditional parole pending a final removal decision. The provi-
sion does not restrict conditional parole to cases involving
“urgent humanitarian reasons or significant public benefit.”
Cf. Reno v. Flores, 507 U.S. 292, 294-95 (1993) (“Congress
has given the Attorney General broad discretion to determine
whether, and on what terms, an alien arrested on suspicion of
being deportable should be released pending the deportation
hearing.”).

   [5] In enacting IIRIRA, Congress did not express any inten-
tion to allow conditional parolees to adjust status as aliens
“paroled into the United States.” To the contrary, Congress
expressed concern that the Attorney General had been using
parole “to circumvent Congressionally-established immigra-
tion policy or to admit aliens who do not qualify for admis-
sion under established legal immigration categories.” H.R.
Rep. No. 104-469, pt. 1, at 141 (1996). Congress responded
in IIRIRA by narrowing the circumstances in which aliens
could qualify for “parole into the United States” under
§ 1182(d)(5)(A) and thus become eligible for adjustment of
status. That Congress did not similarly limit the Attorney
General’s discretion under § 1226(a) strongly suggests that
Congress did not view “conditional parole” as the equivalent
of “parole into the United States” under § 1182(d)(5)(A) and
thus as a path to lawful permanent residence under § 1255(a).
11394           ORTEGA-CERVANTES v. GONZALES
   [6] Further evidence that adjustment of status is not gener-
ally available to unlawful entrants who are conditionally
paroled under § 1226(a) appears at 8 U.S.C. § 1255(i). That
provision, which was added to § 1255 in 1994, expressly per-
mits certain unlawful entrants to adjust status. See 8 U.S.C.
§ 1255(i) (1994 & Supp. 1996) (“Notwithstanding the provi-
sions of subsections (a) and (c) of this section, an alien physi-
cally present in the United States . . . who . . . entered the
United States without inspection . . . may apply to the Attor-
ney General for the adjustment of his or her status to that of
an alien lawfully admitted for permanent residence.”). Section
1255(i) was initially scheduled to sunset in 1997, but that date
was subsequently extended to 1998 and then to 2001. See
Pub. L. No. 105-119, § 111, 111 Stat. 2440, 2458 (1997);
Pub. L. No. 106-554, § 1502, 114 Stat. 2763, 2763A-324
(2000). In its current form, § 1255(i) allows adjustment of sta-
tus only for unlawful entrants who were physically present in
the United States on December 21, 2000, and who filed peti-
tions for classification or labor certifications on or before
April 30, 2001. 8 U.S.C. § 1255(i)(1)(B), (C). Given that
§ 1255(i) permits unlawful entrants to adjust their status only
under certain specified conditions, it would be odd to read
§ 1255(a) to authorize unlawful entrants who do not meet
those conditions to seek adjustment of status whenever they
are conditionally paroled pursuant to § 1226(a).

   Ortega-Cervantes makes the additional argument that,
although he is currently in removal proceedings, 8 C.F.R.
§ 245.1(c)(8) does not preclude him from adjusting his status
if he is otherwise eligible to do so. In Bona v. Gonzales, 425
F.3d 663 (9th Cir. 2005), we held that § 245.1(c)(8), which
barred aliens in removal proceedings from seeking adjustment
of status, was invalid. The regulation has since been with-
drawn. See 71 Fed. Reg. 27585, 27587 (May 12, 2006). How-
ever, § 245.1(c)(8) is not relevant to this case. First, contrary
to Ortega-Cervantes’s assertions, neither the IJ nor BIA relied
upon, or even mentioned, § 245.1(c)(8). Second, because
Ortega-Cervantes’s conditional parole does not constitute
                ORTEGA-CERVANTES v. GONZALES             11395
parole into the United States under § 1255(a), he is not other-
wise eligible for adjustment of status.

                         Conclusion

   [7] For the foregoing reasons, we hold that Ortega-
Cervantes was not paroled into the United States under
§ 1182(d)(5)(A). We also hold that Ortega-Cervantes did not
become eligible for adjustment of status under § 1255(a) by
virtue of his conditional parole under § 1226(a).

  Petition for Review DENIED.